The IAS Court properly interpreted and applied Rent Stabilization Code (9 NYCRR) § 2526.1 (f) (1), which provides that a purchaser at a judicial sale is exempt from liability for overcharges of previous owners if, inter alia, "no records suf*232ficient to establish the legal regulated rent were provided at a judicial sale”. In light of the court’s broad discretion in presiding over foreclosure proceedings (see, e.g., Notey v Darien Constr. Corp., 41 NY2d 1055), and since records establishing the legal rent are in the file of this action and available to any potential purchaser of the property, it was not inappropriate for the IAS Court to direct that potential purchasers be notified of the legal rent and the resulting potential liabilities.
We have considered plaintiff’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Rubin, Kupferman and Nardelli, JJ.